DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on October 26, 2021.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 8, the recitations of “a first time frame”, “a second time frame” and “a fourth time frame” in lines 7-9 of the claim renders the claim indefinite since missing of a third time frame thereof.
Claim 9 is also rejected under 112 second paragraph as being dependent upon rejected claim 8.

Allowable Subject Matter
Claims 1-7 and 10-20 are allowed.
Claims 8-9 would be allowable if corrected to overcome the rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
An illumination control method, comprising … “receiving, from a user, at least one of a setting for the color temperature of the light which the illumination apparatus emits during the first time frame and a setting for the illuminance in the predetermined space during the first time frame, wherein in the receiving, only a setting that causes the integrated value to be at least 10 µW*h/cm^2 during the first time frame is allowed”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-7 and 10-19 would be allowable as being dependent on claim 1).
An illumination control apparatus, comprising … “wherein at least one of a setting for the color temperature of the light which the illumination apparatus emits during the first time frame and a setting for the illuminance in the predetermined space during the first time frame is input to the illumination control apparatus by a user, and only a setting that causes the integrated value to be at least 10 µW*h/cm^2 during the first time frame is allowed”, in combination with the remaining claimed limitations as claimed in independent claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Rains, JR. et al. – US 2014/0375222
Prior art De Bruijn et al. – US 2014/0314420
Prior art Davis et al. – US 2010/0262296
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 6, 2021